
	

113 HR 2060 IH: Stop the Sequester Job Loss Now Act Through 2014
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2060
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2013
			Mr. Van Hollen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Budget and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to restore for the remainder of fiscal year 2013 budgetary
		  resources sequestered on March 1, 2013, for that fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Sequester Job Loss Now Act
			 Through 2014.
		2.Table of
			 contents
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—BUDGET PROCESS AMENDMENTS
				Sec. 101. Repeal the 2013 and 2014 sequesters.
				Sec. 102. Reduction of Defense Discretionary
				Limits.
				Sec. 103. Protecting veterans programs from
				sequester.
				Title II—AGRICULTURAL SAVINGS
				Sec. 201. One-year extension of agricultural commodity
				programs, except direct payment programs.
				Title III—OIL AND GAS SUBSIDIES
				Sec. 301. Prohibition on using last-in, first-out accounting
				for major integrated oil companies.
				Sec. 302. Deduction for income attributable to domestic
				production activities not allowed with respect to oil and gas activities of
				major integrated oil companies.
				Sec. 303. Limitation on deduction for intangible drilling and
				development costs of major integrated oil companies.
				Title IV—THE BUFFETT RULE
				Sec. 401. Fair share tax on high-income taxpayers.
				Title V—SENSE OF THE HOUSE
				Sec. 501. Sense of the House on the need for a fair, balanced
				and bipartisan approach to long-term deficit reduction.
			
		IBUDGET PROCESS
			 AMENDMENTS
			101.Repeal the 2013
			 and 2014 sequesters
				(a)Calculation of
			 total deficit reduction and allocation to functions(1)Section 251A(3) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is
			 amended by striking 2013 and inserting
			 2015.
					(2)Paragraph (4) of such section is
			 amended by striking 2014 and inserting
			 2015.
					(3)Paragraphs (5) and (6) of such
			 section are amended by striking 2013 and inserting
			 2015.
					(b)Defense and
			 nondefense function reductionsParagraphs (5) and (6) of section
			 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 are
			 amended by striking 2013 and inserting 2015 each
			 place it appears.
				(c)Implementing
			 discretionary reductionsSection 251A(7)(B) of such Act is
			 amended by striking 2014 and inserting 2015 each
			 place it appears.
				(d)Restoration of
			 Sequestered FundsNotwithstanding the Presidential
			 sequestration order for fiscal year 2013 issued under section 251A of the
			 Balanced Budget and Emergency Deficit Act of 1985, on and after the date of the
			 enactment of this Act, the budgetary resources sequestered under such order
			 shall be available for obligation for the same purpose, in the same amount as
			 otherwise would have been available for the period beginning on the date of
			 enactment of this Act and before October 1, 2013, and in the same manner as if
			 such order had not been issued.
				(e)Conforming
			 changeUpon the date of
			 enactment of this Act, the report entitled OMB Sequestration Preview
			 Report to the President and Congress for Fiscal Year 2014 and OMB Report to the
			 Congress on the Joint Committee Reductions for Fiscal Year 2014, issued
			 on April 10, 2013, and corrected on May 20, 2013, shall have no force or
			 effect.
				102.Reduction of
			 Defense Discretionary LimitsThe discretionary limits set forth in
			 section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 for the security category for fiscal years 2017 through 2021 are replaced with
			 the following limits: for fiscal year 2017, $586,000,000,000; for fiscal year
			 2018, $595,000,000,000; for fiscal year 2019, $604,000,000,000; for fiscal year
			 2020, $614,000,000,000; and for fiscal year 2021, $624,000,000,000.
			103.Protecting
			 veterans programs from sequesterSection 256(e)(2)(E) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is repealed.
			IIAGRICULTURAL
			 SAVINGS
			201.One-year
			 extension of agricultural commodity programs, except direct payment
			 programs
				(a)ExtensionExcept
			 as provided in subsection (b) and notwithstanding any other provision of law,
			 the authorities provided by each provision of title I of the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) and
			 each amendment made by that title (and for mandatory programs at such funding
			 levels), as in effect on September 30, 2013, shall continue, and the Secretary
			 of Agriculture shall carry out the authorities, until September 30,
			 2014.
				(b)Termination of
			 direct payment programs
					(1)Covered
			 commoditiesThe extension provided by subsection (a) shall not
			 apply with respect to the direct payment program under section 1103 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713).
					(2)PeanutsThe
			 extension provided by subsection (a) shall not apply with respect to the direct
			 payment program under section 1303 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 7953).
					(c)Effective
			 dateThis section shall take effect on the earlier of—
					(1)the date of the
			 enactment of this Act; and
					(2)September 30,
			 2013.
					IIIOIL
			 AND GAS SUBSIDIES
			301.Prohibition on using
			 last-in, first-out accounting for major integrated oil companies
				(a)In
			 generalSection 472 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(h)Major integrated
				oil companiesNotwithstanding
				any other provision of this section, a major integrated oil company (as defined
				in section 167(h)(5)(B)) may not use the method provided in subsection (b) in
				inventorying of any
				goods.
						.
				(b)Effective date
			 and special rule
					(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendment made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)the net amount of
			 the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account ratably
			 over a period (not greater than 8 taxable years) beginning with such first
			 taxable year.
						302.Deduction for income
			 attributable to domestic production activities not allowed with respect to oil
			 and gas activities of major integrated oil companies
				(a)In
			 generalSubparagraph (A) of section 199(d)(9) of the Internal
			 Revenue Code of 1986 is amended by inserting (9 percent in the case of
			 any major integrated oil company (as defined in section 167(h)(5)(B)))
			 after 3 percent.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				303.Limitation on
			 deduction for intangible drilling and development costs of major integrated oil
			 companies
				(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after the date of the enactment of this Act.
				IVTHE
			 BUFFETT RULE
			401.Fair share tax
			 on high-income taxpayers
				(a)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new part:
					
						VIIFAIR SHARE TAX
				ON HIGH-INCOME TAXPAYERS
							59B.Fair share
				tax
								(a)General
				rule
									(1)Phase-in of
				taxIn the case of any high-income taxpayer, there is hereby
				imposed for a taxable year (in addition to any other tax imposed by this
				subtitle) a tax equal to the product of—
										(A)the amount
				determined under paragraph (2), and
										(B)a fraction (not to
				exceed 1)—
											(i)the numerator of
				which is the excess of—
												(I)the taxpayer’s
				adjusted gross income, over
												(II)the dollar amount
				in effect under subsection (c)(1), and
												(ii)the denominator
				of which is the dollar amount in effect under subsection (c)(1).
											(2)Amount of
				taxThe amount of tax determined under this paragraph is an
				amount equal to the excess (if any) of—
										(A)the tentative fair
				share tax for the taxable year, over
										(B)the excess
				of—
											(i)the sum of—
												(I)the regular tax
				liability (as defined in section 26(b)) for the taxable year,
												(II)the tax imposed
				by section 55 for the taxable year, plus
												(III)the payroll tax
				for the taxable year, over
												(ii)the credits
				allowable under part IV of subchapter A (other than sections 27(a), 31, and
				34).
											(b)Tentative fair
				share taxFor purposes of this section—
									(1)In
				generalThe tentative fair share tax for the taxable year is 30
				percent of the excess of—
										(A)the adjusted gross
				income of the taxpayer, over
										(B)the modified
				charitable contribution deduction for the taxable year.
										(2)Modified
				charitable contribution deductionFor purposes of paragraph
				(1)—
										(A)In
				generalThe modified charitable contribution deduction for any
				taxable year is an amount equal to the amount which bears the same ratio to the
				deduction allowable under section 170 (section 642(c) in the case of a trust or
				estate) for such taxable year as—
											(i)the amount of
				itemized deductions allowable under the regular tax (as defined in section 55)
				for such taxable year, determined after the application of section 68, bears
				to
											(ii)such amount,
				determined before the application of section 68.
											(B)Taxpayer must
				itemizeIn the case of any individual who does not elect to
				itemize deductions for the taxable year, the modified charitable contribution
				deduction shall be zero.
										(c)High-Income
				taxpayerFor purposes of this section—
									(1)In
				generalThe term high-income taxpayer means, with
				respect to any taxable year, any taxpayer (other than a corporation) with an
				adjusted gross income for such taxable year in excess of $1,000,000 (50 percent
				of such amount in the case of a married individual who files a separate
				return).
									(2)Inflation
				adjustment
										(A)In
				generalIn the case of a taxable year beginning after 2014, the
				$1,000,000 amount under paragraph (1) shall be increased by an amount equal
				to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2013 for calendar year 1992 in
				subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $10,000,
				such amount shall be rounded to the next lowest multiple of $10,000.
										(d)Payroll
				taxFor purposes of this section, the payroll tax for any taxable
				year is an amount equal to the excess of—
									(1)the taxes imposed
				on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a) (to the
				extent such taxes are attributable to the rate of tax in effect under section
				3101) with respect to such taxable year or wages or compensation received
				during the taxable year, over
									(2)the deduction
				allowable under section 164(f) for such taxable year.
									(e)Special rule for
				estates and trustsFor purposes of this section, in the case of
				an estate or trust, adjusted gross income shall be computed in the manner
				described in section 67(e).
								(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed
				under this section shall not be treated as tax imposed by this chapter for
				purposes of determining the amount of any credit under this chapter (other than
				the credit allowed under section 27(a)) or for purposes of section
				55.
								.
				(b)Conforming
			 amendmentSection 26(b)(2) of such Code is amended by
			 redesignating subparagraphs (C) through (X) as subparagraphs (D) through (Y),
			 respectively, and by inserting after subparagraph (B) the following new
			 subparagraph:
					
						(C)section 59B
				(relating to fair share
				tax),
						.
				(c)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of
			 such Code is amended by adding at the end the following new item:
					
						
							Part VII—Fair Share Tax on High-Income
				Taxpayers
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				VSENSE
			 OF THE HOUSE
			501.Sense of the
			 House on the need for a fair, balanced and bipartisan approach to long-term
			 deficit reduction
				(a)The House finds
			 that—
					(1)every bipartisan
			 commission has recommended—and the majority of Americans agree—that we should
			 take a balanced, bipartisan approach to reducing the deficit that addresses
			 both revenue and spending; and
					(2)sequestration is a
			 meat-ax approach to deficit reduction that imposes deep and mindless cuts,
			 regardless of their impact on vital services and investments.
					(b)It is the sense of
			 the House that the Congress should replace the entire 10-year sequester
			 established by the Budget Control Act of 2011 with a balanced approach that
			 would increase revenues without increasing the tax burden on middle-income
			 Americans, and decrease long-term spending while maintaining the Medicare
			 guarantee, protecting Social Security and a strong social safety net, and
			 making strategic investments in education, science, research, and critical
			 infrastructure necessary to compete in the global economy.
				
